Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,662,723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Daffin (US 2,970,648 A1), Higgins (US 4,333,527 A1), and Schnatzmeyer (US 4, 757,859), are presented.
Daffin teaches a side pocket mandrel body for use in a hydrocarbon well side pocket mandrel assembly (Title; Col 1, Ln 15-16). Daffin further teaches the side pocket mandrel body comprises:
A first end displaying a first connection arrangement (Fig 3) for connecting the side pocket mandrel body to an up-hole section of a production tubing (15) of the hydrocarbon well, and a second end displaying, at an up-hole end of the second end, a second connection arrangement (Fig 3) for connecting the side pocket mandrel body to a down-hole section of the production tubing (15) (Fig 1-3; Col 3, Ln 24-28).
A longitudinal, through-going main conduit (19) for communicating with a central passageway of the production tubing (15) (Fig 3); and
A side pocket section (20) extending from the main conduit (19) and comprising at least one of side pocket, wherein the down-hole end of the first end is located up-hole of the side pocket section (Fig 2; Col 3, Ln 20-24), and wherein the method comprises the steps of:
Providing a continuous, solid piece of material (15) with the through-going main conduit (19) in the solid piece of material (Fig 1-3; Col 3, Ln 17-20), displaying an external entrance opening (see bottom left opening in Fig 3), into a laterally offset section of the solid piece of material (15) generally parallel to the main conduit (19) such that an internal wall section of the solid piece of material is brought to separate the main conduit (19) from the bore (20) (Fig 1-3; Col 3, Ln 28-31);
Schnatzmeyer teaches an apparatus for monitoring a parameter in a well (Title).
Schnatzmeyer teaches plugging the entrance opening of the machined bore with a fluid- tight plug (42) (Fig 2C and 4; Col 10, Ln 63-68).
However, the prior art fails to teach or fairly suggest a down-hole end of the first end and an up-hole end of the second end wherein the main conduit extends from the down-hole end of the first end to the up-hole end of the second end, has a substantially uniform diameter throughout its length, and is substantially the same size as the production tubing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE BERSABAL/Examiner, Art Unit 3726               

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726